Citation Nr: 1012979	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a request, on the basis of clear and unmistakable 
error (CUE), for revision of an August 5, 1949, rating 
decision, which denied the Veteran's claim of service 
connection for a nervous condition, may be considered by the 
agency of original jurisdiction.


REPRESENTATION

Appellant represented by:	Kenneth L. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1943 to April 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which determined that the 
Veteran's request, on the basis of CUE, for revision of a 
rating decision dated on August 5, 1949, which denied a 
claim of service connection for a nervous condition, could 
not be considered by the agency of original jurisdiction (in 
this case, the RO) because it had been subsumed by a Board 
decision dated on May 27, 1997 which denied service 
connection for a psychiatric disorder.

Historically, a rating decision dated August 5, 1949, denied 
a claim of service connection for a nervous condition.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7105 
(West 2002).

In a May 27, 1997, decision, the Board reopened and denied 
the Veteran's claim of service connection for a nervous 
condition (which it characterized as a psychiatric 
disorder).  The Veteran timely appealed to the U.S. Court of 
Appeals for Veterans Claims ("Court") and, in May 1999, the 
Court affirmed the Board's decision.  The Veteran then 
appealed to the U.S. Court of Appeals for the Federal 
Circuit ("Federal Circuit") and, in June 2000, the Federal 
Circuit dismissed this appeal for lack of jurisdiction.  
Thus, the Board's May 27, 1997, decision also is final.  
38 U.S.C.A. § 7104 (West 2002).  

It is further noted that a January 3, 2005, Board decision, 
denied the appellant's motion for to revise or reverse on 
the grounds of CUE, the May 27, 1997, Board decision.  The 
Veteran again timely appealed to the Court but then moved to 
dismiss this appeal.  In August 2005, the Court dismissed 
the appeal.  Thus, the Board's January 3, 2005, decision 
also is final.  Id.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The August 5, 1949, rating decision, which denied a 
claim of service connection for a nervous condition, was not 
appealed and is final.

2.  In a May 27, 1997, decision, the Board reopened and 
denied the Veteran's claim of service connection for a 
nervous condition (which it characterized as a psychiatric 
disorder); this decision also is final.

3.  The Board's May 27, 1997, decision considered the same 
facts and evidentiary record as the August 5, 1949, rating 
decision, in addition to new and material evidence acquired 
in the interim. 


CONCLUSIONS OF LAW

1.  The August 5, 1949, rating decision, which denied the 
Veteran's claim of service connection for a nervous 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  The Board's May 27, 1997, decision, which reopened and 
denied the Veteran's claim of service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.105 (2009).

3.  The Board's May 27, 1997, decision subsumed the 
August 5, 1949, rating decision.  38 U.S.C.A. § 7104 (West 
2002); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); VAOGCPREC 
14-95 (May 12, 1995). 

4.  The issue of whether a request for revision of a rating 
decision dated on August 5, 1949, which denied the Veteran's 
claim of service connection for a nervous condition, on the 
basis of CUE must be considered by the agency of original 
jurisdiction (in this case, the RO) is dismissed.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision 
of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.  

In this case, however, the question is not whether the 
Veteran is asserting CUE in a prior rating decision.  The 
Board concedes that the Veteran has asserted that the RO 
committed CUE in an August 5, 1949, rating decision when it 
denied a claim of service connection for a nervous 
condition.  The Veteran, through his attorney, has contended 
instead that the issue on appeal is whether the request for 
revision, based on CUE, of a rating decision dated on 
August 5, 1949, may be considered by the agency of original 
jurisdiction (in this case, the RO).  Thus, the Board finds 
that the VCAA is applicable to the jurisdictional question 
presented in this appeal.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in October 2005 
that provided information as to what evidence was required 
to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a March 2006 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date.  Both of 
these letters were issued to the Veteran prior to adverse 
determination currently on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Because the question presented in 
this appeal is jurisdictional, the Board finds that an 
examination is not required.
The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The claims file also contains 
the August 1949 rating decision, the Board's May 1997 and 
January 2005 decisions, and information regarding the 
disposition of the Veteran's prior appeals at the Court 
and/or Federal Circuit.  Moreover, the Veteran's statements 
in support of the claim are of record.  The Board has 
reviewed such statements carefully and concludes that no 
available outstanding evidence has been identified.  The 
Board also has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran, through his attorney, has contended that his 
request for revision, based on CUE, of an August 5, 1949, 
rating decision which denied a claim of service connection 
for a nervous condition, must be considered by the agency of 
original jurisdiction (in this case, the RO).  The Veteran 
also has contended that the August 1949 rating decision was 
not subsumed in Board decisions dated in May 1997 and in 
January 2005.  Given the Veteran's contentions, the Board 
will review the procedural history of this claim in detail.

The Veteran's original claim of service connection for a 
nervous condition was date-stamped as received by the RO on 
April 12, 1949.  At that time, the Veteran contended that he 
was filing a claim of service connection for "nervousness 
accompanied by worry."

In a rating decision dated on August 5, 1949, and issued to 
the Veteran and his service representative on August 11, 
1949, the RO found that the Veteran's service treatment 
records showed he had been discharged from active service by 
reason of a mental deficiency, which had been substantiated 
by subsequent post-service VA examination.  The RO concluded 
that the Veteran's mental deficiency was a constitutional or 
developmental abnormality and not a disability within the 
meaning of the law.  Thus, the claim was denied.

The next relevant correspondence occurred when the Veteran 
filed a signed VA Form 21-4138 dated on March 10, 1992, and 
date-stamped as received by the RO on March 16, 1992.  The 
Veteran requested in statements on this form that the RO 
"consider me for SC for my nervous condition and poor memory 
retention.  I was discharged from the military 6 April 1944 
for this condition."

In a rating decision letter issued to the Veteran and his 
service representative on April 13, 1992, the RO informed 
him that he previously had been denied service connection 
for a mental condition and the time for appeal had expired.  
He also was advised that, to reopen this claim, he needed to 
submit new and material evidence.

The next relevant correspondence occurred when the Veteran 
filed a signed VA Form 21-4138 dated on March 23, 1993, and 
requested that VA reopen his previously denied service 
connection claim for "a nervous breakdown condition."

In a rating decision dated on August 13, 1993, and issued to 
the Veteran and his service representative on August 17, 
1993, the RO essentially reopened and denied the Veteran's 
claim of service connection for a nervous condition (which 
it characterized as a psychiatric condition (claimed as 
nervous breakdown)) on the merits.  The Veteran disagreed 
with this decision in September 1993.  The RO issued a 
Statement of the Case in October 1993.  The Veteran 
perfected a timely appeal later in October 1993 when 
submitted a completed VA Form 9 and requested a Central 
Office Board hearing.  The Veteran's Central Office Board 
hearing was held in April 1994.

The Board remanded the Veteran's claim to the RO in February 
1996 for additional development.  In a Supplemental 
Statement of the Case issued to the Veteran and his service 
representative in November 1996, the RO continued the denial 
of the claim.  

In a decision dated on May 27, 1997, the Board denied the 
Veteran's reopened claim of service connection for a nervous 
condition (which it characterized as a psychiatric disorder) 
on the merits.  The Board reviewed all of the available 
medical and lay evidence of record, including all of the 
evidence discussed in the August 1949 rating decision.  The 
Board also noted that the Veteran's claim of service 
connection for a nervous condition had been denied by the RO 
in August 1949 and had not been appealed.  The Board agreed 
with the RO's decision to reopen this previously denied 
claim and then evaluated the merits of the reopened claim.  
The Board determined that the Veteran's psychiatric 
disorder, which existed prior to service, was not aggravated 
by active service.  

As noted in the Introduction, the Veteran timely appealed 
the Board's May 27, 1997, decision to the Court.  In a 
Memorandum Decision dated on May 14, 1999, the Court 
affirmed the Board's decision.  The Veteran subsequently 
appealed to the Federal Circuit and, in a decision dated on 
June 16, 2000, the Veteran's appeal was dismissed for lack 
of jurisdiction.

The next relevant correspondence occurred when the Veteran's 
attorney filed a motion to reverse or revise the Board's 
May 27, 1997, decision on the basis of CUE.  This CUE motion 
was filed on June 22, 2004.  

In a decision dated on January 3, 2005, the Board dismissed 
the Veteran's CUE motion with respect to the May 27, 1997, 
Board decision with prejudice as to refiling.  Citing 
Disabled American Veterans v. Gober, 234 F.3d at 693, the 
Board found that, because the Court had affirmed the Board's 
May 27, 1997, decision, there was no longer any Board 
decision which could be subject to revision on the basis of 
CUE.  Although the Veteran appealed this decision to the 
Court, he subsequently moved to dismiss his appeal.  The 
Court granted the Veteran's motion to dismiss his appeal in 
August 2005.  This appeal followed in September 2005.

In general, a claim for benefits based on CUE in a prior 
final rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack, because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  It is 
well-settled that an unappealed rating decision, reviewed on 
the merits by the Board, is subsumed in the Board decision 
and is not subject to a collateral attack via a claim of 
CUE.  Manning v. Principi, 16 Vet. App 534, 540 (2002) 
(citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See 
also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When 
the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).

It is true that a Board decision may not automatically 
subsume prior RO decisions. When a lengthy period of time 
passes between the RO decision denying a VA benefit and a 
subsequent Board decision denying the identical benefit, the 
question of whether the subsequent Board decision subsumes 
the earlier RO decision is not automatic.  Instead, it 
depends upon whether the Board decision decided the same 
issue that the RO decided and whether the RO and subsequent 
Board decisions were based upon the same evidentiary record.  
Id.  In Dittrich, the Federal Circuit found that a 1960 RO 
decision had been subsumed by the Board's later 1969 
decision (called "delayed subsuming") and that the later 
Board decision was based upon essentially the same 
evidentiary record, although "some new and material evidence 
had been acquired in the interim."  See Dittrich, 16 F.3d at 
1353; see also VAOGCPREC 14-95 (May 12, 1995).

The Board finds that the preponderance of the evidence is 
against finding that the Veteran's request for revision, 
based on CUE, of the rating decision dated August 5, 1949, 
which denied a claim of service connection for a nervous 
condition, must be considered by the agency of original 
jurisdiction (in this case, the RO).  It is undisputed that, 
because the Veteran did not initiate a timely appeal, the 
August 5, 1949, rating decision, which denied his service 
connection claim for a nervous condition, is final.  
38 U.S.C.A. § 7105.  The question in this appeal is whether 
the August 5, 1949, rating decision was subsumed by the 
Board's May 27, 1997, decision which reopened and denied a 
claim of service connection for a psychiatric disorder.  

The Board agrees with the RO's determination below in the 
current appeal that the August 5, 1949, rating decision was 
subsumed by the May 27, 1997, Board decision.  A detailed 
review of the May 27, 1997, Board decision shows that the 
Board evaluated all of the medical and lay evidence of 
record at that time, including all of the facts and evidence 
which were before the RO at the time that it promulgated the 
August 5, 1949, rating decision.  

The Board in its May 27, 1997, decision did not make any 
findings of fact or conclusions of law regarding the August 
1949 rating decision because that decision was not the 
subject of a collateral attack (i.e., a CUE claim) at that 
time.  In fact, a review of the claims file shows that the 
issue of CUE with respect to the August 1949 rating decision 
was not raised by the Veteran at any time between August 
1949 (when the rating decision was issued) and when he filed 
the currently appealed claim in September 2005.  

Because the Board reviewed and evaluated essentially the 
same evidentiary record in its May 1997 decision which was 
before the RO in August 1949, including new and material 
evidence obtained by VA in the intervening years, the August 
1949 rating decision was subsumed by the May 1997 Board 
decision.  Additionally, the Board in May 1997 adjudicated 
virtually the same service connection claim for a 
psychiatric disorder that had been adjudicated previously by 
the RO in August 1949 as a service connection claim for a 
nervous condition.  It appears that VA simply re-
characterized the Veteran's service connection claim for a 
nervous condition in August 1949 as a service connection 
claim for a psychiatric disorder in May 1997.  See Dittrich, 
16 F.3d at 1353; see also VAOGCPREC 14-95 (May 12, 1995).  

In summary, because the August 1949 rating decision is 
final, and because the Board considered essentially the same 
evidentiary record when it reopened and denied the Veteran's 
claim of service connection for a psychiatric disorder in 
May 1997, the August 1949 rating decision was subsumed by 
the Board's May 1997 decision.  Because the August 1949 
rating decision has been subsumed by the Board's May 1997 
decision, and because the Board's May 1997 decision 
subsequently was affirmed by the Court, the August 1949 
rating decision cannot be revised or reversed on the basis 
of CUE.  See Disabled American Veterans v. Gober, 234 F.3d 
at 693.  Thus, there is no issue for review by the agency of 
original jurisdiction (in this case, the RO) and the 
Veteran's claim is dismissed with prejudice as to refiling.


ORDER

The request that revision of an August 5, 1949, rating 
decision, which denied the Veteran's claim of service 
connection for a nervous condition, on the basis of CUE must 
be considered by the agency of original jurisdiction is 
dismissed with prejudice as to refiling.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


